Citation Nr: 1200106	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the right biceps muscle, Group V.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2011 Travel Board hearing before the undersigned at the RO.  A transcript of the hearing is associated with the claims folder.

In August 2011, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in order to address medical questions involved in the Veteran's appeal.  The requested VHA medical opinion was received in September 2011.  The Board provided the Veteran and his representative with a copy of the opinion later that month and advised him that he had 60 days to submit further argument and evidence in support of his claim.  In November 2011 the Veteran, through his representative, submitted a Written Brief Presentation.  


FINDINGS OF FACT

During the rating period on appeal, the Veteran's right biceps muscle disability has demonstrated strength of the biceps muscle at 4+ out of 5; service records show that he was not hospitalized for a prolonged period following the initial injury, and the Veteran currently has consistent complaints of pain and numbness in the right shoulder and hand that are not related to his service-connected right biceps muscle injury.  There has been no loss of deep fascia or muscle substance, and impairment of muscle strength has not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for residuals of an injury to the right biceps muscle, Group V, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b), 3. 159, 4.1, 4.2, 4.10, 4.40, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  


In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in February 2004, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability affects the Veteran's employment.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran in February 2004 does not appear to fully satisfy the requirements of Dingess and Vasquez-Flores, in that it did not describe how VA determines disability ratings and effective dates, nor did it specify that the evidence should show how the disability affected the Veteran's employment.  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by various post-decisional communications.  See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.

In this case, a letter was sent to the Veteran in June 2008 providing him with the schedule that would be used to evaluate his right arm disability and advising him that the Board would consider evidence showing how his disability affects his employment and daily life.  The claim was subsequently re-adjudicated in the March 2009 SSOC.  In addition, the July 2004 rating decision, November 2006 SOC, and August 2007 and March 2009 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Vasquez-Flores have been satisfied, and there was no prejudice to the Veteran as a result of any error in notice.

As to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Loma Linda VA Medical Center (VAMC), and private treatment records.  In addition, the Veteran was afforded VA examinations in April 2004 and September 2006, and a medical opinion was obtained in August 2011.

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right biceps muscle disability has been evaluated under Diagnostic Code (DC) 5305 in the Schedule of Ratings for Muscle Injuries, found in 38 C.F.R. § 4.73.  DC 5305 addresses injuries to Muscle Group V.  The function of these muscles includes elbow supination (long head of biceps is stabilizer of shoulder joint), and flexion of the elbow.  The flexor muscles of the elbow are the biceps, brachialis, and brachoradialis muscles.  Under this diagnostic code, when the dominant extremity is involved, as is the case here, 0, 10, 30, and 40 percent evaluations are assigned when the injury is slight, moderate, moderately severe, and severe, respectively.  

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of section 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was injured while in active service in May 1969, when a truck in which he was riding turned over.  He was seen in the hospital at the time, but no corrective surgery was performed.  He suffered a biceps muscle tear, with the biceps muscle riding proximally when he supinated, or when he used or flexed his elbow.  There was no apparent tear to the biceps tendon.  

He was granted service connection for residuals of an injury to the right biceps muscle in an October 1970 rating decision.  A 10 percent evaluation was assigned, effective from December 24, 1969, the day after he separated from service.  

In December 2003, the Veteran filed a request for a higher rating.  Specifically, he contends that pain and numbness in his hand and shoulder are caused by his biceps injury, and thus, his evaluation for that injury should be higher.  The RO denied a higher rating in the July 2004 rating decision that is the subject of this review.  

The Board will begin by reviewing the medical evidence for the rating period on appeal.  

The Veteran was afforded a VA examination in April 2004.  He stated that over the last several years he had developed pain, numbness, and tingling in his right hand, and loss of grip strength.  The numbness and tingling was especially present at night, but was also exacerbated by activities such as shaving and driving a car with his hands on top of the steering wheel.  The Veteran believed this condition was related to an injury in 1968 when he broke his right fifth metacarpal shaft; thereafter, his symptoms resolved completely.  

On physical examination of the right upper extremity, he had normal pulses, normal sensation, and no muscular atrophy in the thenar or hypothenar eminences.  He had slightly decreased right wrist and finger flexion compared to the left side, but it was still at 4+ out of 5.  He had normal finger abduction.  Flexion of the right wrist was to 80 degrees, extension to 70 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  He had a positive carpal tunnel compression, positive Phalen's, and a positive Tinel's test.  Cubital tunnel test was negative.  

The Veteran also complained of right shoulder pain, and said he had undergone arthroscopic surgery 7 years before, for a spur.  He had experienced significant improvement in the shoulder up until the previous year, when he began having increasing right shoulder pain.  Currently, his pain was at a level of between 5 and 7 out of 10 in severity, exacerbated by overhead activities.  He did not complain of any weakness, instability, numbness, or tingling.  
      
On physical examination of the shoulder, there were no focal areas of tenderness, and no acromioclavicular tenderness.  He had a positive impingement sign and positive Hawkins sign.  He also had a positive cross arm test with no acromioclavicular tenderness.  There were no signs of instability.  Abduction of the shoulder was to 180 degrees, extension to 30 degrees, forward flexion to 180 degrees, adduction to 50 degrees, and internal and external rotation were to 80 degrees.  There was no weakness of the rotator cuff.  He had a 5 out of 5 strength of the triceps, and a slightly weakened biceps consistent with the previous surgery.  
      
X-rays of the right hand showed a healed fifth metacarpal shaft fracture with no other significant bony pathology, and X-rays of the shoulder showed a preserved joint line with no fracture and no evidence of significant degenerative arthritis.  The examiner assessed status post right fifth metacarpal fracture, carpal tunnel syndrome of the right hand, status post distal biceps tendon rupture, and right shoulder impingement syndrome, unrelated to the distal biceps tendon rupture.  
      
The Veteran was afforded another VA examination in September 2006.  He continued to complain of right shoulder pain, which he rated at a level of 6 or 7 out of 10 in severity, affecting him most at night.  Examination of the shoulder revealed no tenderness to palpation over the lateral acromion.  There was mild tenderness to palpation over the acromioclavicular joint.  Abduction was from 0 to 175 degrees, forward flexion from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  He had a positive impingement sign and pain with cross body adduction.  Examination of the arm revealed a palpable defect at the distal aspect of the biceps anteriorly.  There was no tenderness to palpation.  Supraspinatus isolation was 5 out of 5 for motor strength.  Motor testing of the right arm was 5 out of 5.  He had intact pinprick sensation to the median, radial, and ulnar distribution.  He had a 2+ radial pulse to the right arm.  X-rays showed evidence of degenerative changes of the right shoulder acromioclavicular joint.  The glenohumeral joint was concentric and well aligned, with evidence of an inferior acromial burr.  The examiner assessed right should acromioclavicular arthropathy, and a healed right distal biceps avulsion injury.         

At a February 2007 VAMC visit, the Veteran complained of pain and swelling of the right hand, forearm, and upper arm after strenuous exercise.  He also had a constant ache at the right elbow and forearm.  This problem was progressive, worsening over the last 15 years.  In addition, he had constant numbness, tingling, and pricking pain involving the tips of all his fingers, except for the thumb, of his right hand.  He had experienced these symptoms for the last 5 years.  The pain was relieved by shaking his hand.  He also felt he was losing sensation at the tips of the fingers of his right hand.  

A March 2007 EMG study showed electrical evidence of right median neuropathy at, or distal to, the wrist, severe in degree electrically.  An echogram showed no evidence of deep vein thrombosis in the right arm.

In August 2007, the Veteran reported ongoing pain, numbness, swelling, and weakness in the right arm, but also had new right elbow pain and tenderness for 2 months.  The doctor assessed right epicondylitis and cervical radiculopathy.  Notes from September indicate that a June 2007 MRI and August 2007 CT scan showed moderate spinal canal stenosis and bilateral severe degenerative neuroforaminal stenosis at C4 through C6.  Neurologic examination of the arm revealed biceps strength at 4+ out of 5, no Babinski, and no clonus.  There was also no pinprick sensory deficit.  

A January 2009 VAMC note indicates a history of carpal tunnel syndrome and cervical spondylosis with suspect radiculopathy.  Recently, the Veteran had had increasing hand numbness and nocturnal pain, right greater than left.  The first through fourth digits seemed worse, and he dropped things from his right hand.  

In March 2009, the Veteran underwent a right carpal tunnel release.  At the 2011 hearing before this Board, however, he testified that he had continued to have the same symptoms of numbness and pain in his hand and wrist which he had had prior to the 2009 carpal tunnel surgery.  He feels that these symptoms are not related to carpal tunnel syndrome, but rather, related to his biceps injury.  In addition, he believes his shoulder pain emanates from the biceps injury.

The Board obtained a VHA medical opinion from Dr. S.K. at the Sacramento VAMC in August 2011.  The doctor reviewed the Veteran's claims file, including STRs and VAMC treatment records.  She noted the in-service right biceps muscle injury, as well as current records showing diagnosis of various other right arm conditions.  The doctor opined that it is less likely as not (less than 50/50 probability) that the right hand and shoulder pain and numbness is caused by or a result of the Veteran's service-connected right biceps muscle injury.  Based on a review of the medical records, the Veteran currently has the following diagnoses pertaining to the right upper extremity: right cervical radiculopathy, cervical spinal stenosis at C4 through C6 associated with cervical spine degenerative disc disease, right shoulder impingement, right carpal tunnel syndrome, right biceps muscle tear from 1969, right fifth metacarpal healed fracture from 1969, and right epicondylitis.  The service-connected right biceps muscle tear in 1969 is unlikely to be associated with his presentation of persistent right hand numbness and tingling over the past 6 years.  Residuals of his right biceps muscle tear are unlikely to be severe given 4+ power of biceps muscle graded on his neurosurgical evaluation in 2007.  Right shoulder impingement syndrome diagnosed in 2004 may cause shoulder pain and weakness of the shoulder muscles, but is unlikely to cause persistent right hand numbness and tingling.  Pain in the right upper extremity and sensory symptoms in his right hand are as likely as not associated with entrapment neuropathy caused by his right carpal tunnel syndrome, without significant improvement following right carpal tunnel release surgery.  The reviewing doctor opined that these symptoms are as likely as not associated with right lower cervical radiculopathy.  

The Board will now consider whether the Veteran is entitled to a higher evaluation for the right biceps muscle injury based on the evidence of record relevant to the rating period on appeal, as outlined above.  As mentioned above, his right biceps muscle disability is currently rated at 10 percent under DC 5305, which contemplates injuries of Muscle Group V.  The next higher, 30 percent, evaluation is assigned when the disability is moderately severe.  
 
Applying the criteria for evaluating muscle injuries found in 38 C.F.R. § 4.56(d) in light of all the evidence, including the most recent medical opinion, the Board finds that the evidence weighs against a finding that the Veteran's biceps muscle disability can be characterized as being moderately severe, and thus, a higher evaluation is not warranted.  

The Veteran's STRs show that he was seen at the hospital following his biceps muscle tear, but that no corrective surgery was performed.  In addition, there was no tendon damage.  There was no prolonged hospitalization, consistent complaints of cardinal signs and symptoms of muscle disability, or inability to keep up with work requirements.  Moreover, there are no indications of loss of deep fascia, muscle substance, or normal firm resistance of muscles, and tests of strength and endurance did not demonstrate positive evidence of impairment.  Indeed, muscle strength in 2007 was 4+ out of 5.  Thus, the criteria for a moderately severe muscle injury have not been demonstrated by the evidence.  

The Board must also consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  In this regard, the Veteran complains of pain and numbness in his right shoulder and hand.  However, as discussed above, both the 2004 VA examiner and Dr. S.K. attributed these symptoms to other, non-service-connected right arm disorders.  Therefore, the Board finds that an additional evaluation for pain and limitation of function under these provisions is not appropriate in this instance.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  

With respect to the pain and numbness in the Veteran's right shoulder and hand, the Board notes that a separate compensable evaluation for neurological symptoms is not warranted under Esteban v. Brown, 6 Vet. App. at 261-62, as these symptoms have been attributed to non-service-connected right arm disorders, and are not related to his service-connected biceps muscle injury.  Accordingly, the Board concludes that a separate compensable evaluation for neurological symptoms as residuals of the service-incurred biceps muscle injury is not warranted.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for residuals of a right biceps muscle tear, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected right biceps muscle disability warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, the Veteran is retired, and there is no indication that his right arm disability significantly interfered with his ability to work.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the right biceps muscle, Group V, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


